By the Court,

DIXON. C. J.
The meaning of the word 11 useful,” as employed in the patent act, is thus defined by Judge Story : “ By useful invention, in the statute, is meant such a one as may be applied to some beneficial use in society, in contradistinction to an invention which is injurious to the morals, the health, or the good order of society. It is not necessary to establish that the invention is of such general utility as to supersede all other inventions now in practice to accomplish the same purpose. It is sufficient that it has no noxious or mischievous tendency; that it may be applied to practical uses ; and that so far as it is applied it is salutary. If its practical utility be very limited, it will follow that it will be of little or no profit to the inventor, and if it be trifling, it will sink into utter neglect. The law, however, does not look to the degree of utility; it simply requires that it shall be capable of use, and that the use be such as sound morals and policy do not discountenance or prohibit.” Bedford vs. Hunt, 1 Robb’s Patent Cases, 148 (1 Mason, 302.) This, we believe, is the language of nearly all the authorities upon the subject: Lowell vs. Lewis, Idem, 131 (1 Mason, 182); Kneass vs. The Schuylkill Bank, Idem, 303 (4 Wash., 9); Whitney vs. Emmett, Idem, 567 (1 Bald., 303); Langdon vs. De Groat, Idem, 433 (1 Paine, 203); Stanley vs. Whipple, 2 Idem, 1 (2 McLean, 35); Dickinson vs. Hall, 14 Pick., 217; Lester vs. Palmer, 4 Allen, 145. The “ practical uses” to which the invention may be applied, or of which “ it shall be capable,” we understand to be the uses intended by the patentee, and named in the patent. Upon the question of its practicability in this case, there was a conflict of testimony. It was a question to be decided by the jury, under proper instructions from the court. Park vs. Little, 1 Robb’s *443Cases, 17 (3 Wash., 196.) If it was practically useless, then there was no consideration for the notes. Dickinson vs. Hall, and Lester vs. Palmer, supra. The defendants’ counsel asked the court to give the jury the following instruction, which was refused: “ If you find from the testimony that this harrow is impracticable to be used for the purpose for which it was patented, then the defense of want or failure of consideration is established.” This was error. The instruction should have been given.
Again, the court instructed the jury, at the request of the plaintiff, as follows: “ If the jury find the invention patented to be useful in some measure and for some’ purpose, then the patent is not void; and if not void, and they find the plaintiff to be the owner of the notes, then their verdict must be for the plaintiff.” This instruction was too broad, and calculated to mislead the j ury. In discussing the question of usefulness before the jury, the purpose for which the machine was invented should not be lost sight of The jury may have supposed that, though practically useless as a harrow, yet, if it could be applied to any other purpose, the patent was good. This is clearly not the law; and though the expression “ useful for some beneficial purpose,” is to be found in some of the decisions, it is to be taken in a general sense as applicable to all patents, and not as implying in a particular case, where the thing invented is worthless for the purpose intended, but of possible useful application to some other, that the patent may, nevertheless, be valid.
The same objection exists to that part of the charge in which the jury were told “that if the harrow could be applied to any beneficial purpose, it might be deemed a useful invention ; but if it was not capable of some such use,’and was wholly worthless, the transfer of a right to make &o., would not be a valid consideration for the note.”
Judgment reversed, and a new trial awarded.